Citation Nr: 1333060	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-35 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1948 to April 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Chicago, Illinois RO.  In September 2011, a Travel Board hearing was held before the undersigned.  In December 2011, the Board issued a decision denying the claim for an increased rating for PTSD.  In February 2013, based on a January 2013 Joint Motion for Partial Remand, the United States Court of Appeals for Veterans Claims (Court) vacated the portion of the Board's December 2011 decision relevant to this matter and remanded the matter to the Board.  A notice of the Veteran's death was received by the Board while the matter was still pending.

The Board's December 2011 decision remanded two other issues for additional development.  In a November 2012 decision, the Board denied the claims in both issues, and the Veteran did not appeal the decision.  


FINDING OF FACT

In April 2013, the Board received notice that the Veteran died on March [redacted], 2013.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub.L.No.110-389, § 212, 122 Stat. 4145, 4151 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran, who was the appellant in this case, died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  Under this new provision a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121 of this title. . . " The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VARO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


